a
we

‘TAO F45B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1 C)

tay

Cl

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
Vv, ' (For Offenses Committed On or After November 1, 1987)
Ramon Trinidad-Diaz Case Number; 3:19-mj-22378

L. Marcel Stewart —}
Defendant's Attorney ve a

 

REGISTRATION NO, 63543298

THE DEFENDANT: JUN 42 2599
&I pleaded guilty to count(s) 1 of Complaint

 

: CoE oS Sas
C1 was found guilty to count(s) SOUTHERY (eaten? OF &

 

  

 

 

 

 

 

- after a plea of not guilty. BY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s}
8:1325 ILLEGAL ENTRY (Misdemeanor) / 1
L] The defendant has been found not guilty on n count(s)
LI Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
| oe Ye
TIME SERVED. *f ? days

 

Assessment: $10 WAIVED Fine: WAIVED

XX] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal. cs
C) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days —
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and -
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, June 12, 2019 _
Date of Imposition of Sentence

 

2 i
Received “" }

“DUSM 7 HONORABUE ROBERT N. BLOCK
: UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 3:19-mj-22378

 
